Citation Nr: 1422823	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-09 802	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the Veteran timely requested a waiver of recovery of overpayment in the amount of $1,440.00.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D.Cleary



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter has come before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Debt Management Center's Committee on Waivers and Compromises.


FINDINGS OF FACT

1.  By an August 2010 letter, the Veteran was notified of a debt caused by overpayment of VA benefits due to unreported income in 2007; an enclosed form informed him that he had a period of 180 days from the date of the notice of indebtedness to request a waiver of the debt.

2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on March 21, 2011.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $1,442.00, due to unreported income in 2007, was not timely.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of recovery of overpayment of VA benefits in the amount of $1,440.  As explained below, the record shows that the Veteran's request for relief from the debt was untimely.

Under applicable regulations, a request for waiver of indebtedness shall only be considered if made within 180 days following the date of notice of the indebtedness.  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by VA or the postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the 180-day period shall be computed from the date of the requestor's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a).

The Veteran was awarded non-service connected pension in a July 1998 rating decision.  In May 2000, VA was informed by the Social Security Administration (SSA) that the Veteran was receiving SSA benefits.  As a result, the Veteran's pension benefits were reduced.

The Veteran earned income during 2007.  He did not report this income to VA, but rather it was discovered through the income matching verification program report in July 2009.  VA sent letters to the reported income sources seeking clarification.  These sources confirmed the Veteran's unreported wages for 2007.

In September 2009, VA sent the Veteran a letter asking him to confirm these wages. The Veteran did not respond.  In May 2010, VA proposed to adjust the Veteran's award to reflect this income, thus creating an overpayment.  The Veteran was informed that he had 60 days to respond.  Again, the Veteran did not respond.

In July 2010, VA adjusted the Veteran's pension amount and an overpayment was created.  The VA Debt Management Center sent the Veteran an August 7, 2010, debt notification letter.  

In November 2010, the Veteran's representative contacted VA for information regarding the overpayment.  In March 2011, the Veteran submitted a request for waiver of his debt to VA.  This request was denied in the April 2011 decision now on appeal.

In this case, the Veteran did not request a waiver within the 180-day period allowed by regulation.  His request for a waiver was received in March 2011.  The Board acknowledges that the Veteran's representative contacted VA for more information about this overpayment within that period.  However, this request for additional information does not constitute a request for relief from collection of the overpayment.

In sum, the evidence is against the Veteran's claim.  As the Veteran's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.  


ORDER

The Veteran did not timely request a waiver of recovery of overpayment in the calculated amount of $1,442.00; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


